DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

This Office Action is responsive to the amendment filed on 08/18/2022. Claims 18-29 are canceled.  Claims 30-33 are examined.
EXAMINER'S AMENDMENT


3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	Authorization for this examiner’s amendment was given in an interview with Mrs. Michele Fil on 09/07/2022.
The claims have been amended as follows: 

Claim 30.	A method for operating a power plant having a compressor, a combustion chamber and a turbine, the method comprising:
choosing an outlet pressure of the compressor to be higher than a required turbine inlet pressure,
preheating the compressor air in a heat exchanger 
wherein the compressor air is preheated in the heat exchanger with an exhaust gas of the power plant, and
wherein the expansion of the compressor air prior to the combustion is utilized for driving the compressor.
Allowable Subject Matter


Claims 30-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art does not teach in combination with the other limitations of the independent claim 30, preheating the compressor air in a heat exchanger before it is expanded prior to the combustion, wherein the compressor air is preheated in the heat exchanger with an exhaust gas of the power plant and wherein the expansion drives the compressor at least in part. 
Prior art of Lim 2013/0001948, teaches preheating a stored gas (in tank ST) in a heat exchange with heat exchanger 131, then expanding the air through expander 140, and going through an extra heat exchanger 132 (Fig. 1) prior to entering the combustor 150. However, Lim does not teach preheating the compressor air in a heat exchanger before the compressor air is expanded prior to the combustion. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/             Primary Examiner, Art Unit 3741                                                                                                                                                                                           



/JACEK LISOWSKI/Examiner, Art Unit 3741